OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308. CAPITOL STATION, AUSTPN, TEXAS 78711

               :FBCIAL BUSINESS                                ^*H
            STATE OF TEXAS „. ' jus
            PENALTY FOR ^: *~            o
                                 ^   > 02 1M        <$> lyjiyi.^g
  10/1/2014 ™VATEUSE                   0004279596    CCT03 2014
  OWENS, RONALD JAMES Tr, CeNp./im8T4W mailedfrom zirWR->B2f2i4-01
  On this day, the application for 11 07 Writ of Habeas Corpus has been received
  and presented to the Court.
                                                                           Abel Acosta, Clerk

                              RONALD JAMES OWENS
                              SEGOVIA UNIT - TDC # 1876740
                              1201 E: CIBOLO RD.                                N
                              EDINBURG, TX 78539




HMEBN3B 7B542